DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed June 17, 2022 has been entered.  Claim 25 is new.  Claims 2-6, 8-21 and 23-25 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-6, 8-21 and 23-25 are pending are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (US 2012/0093994).
Regarding claims 2, 8-14, 24 and 25, Hsieh et al. disclose a method of making a meat analog product (i.e., meat replica), the method comprising the steps of combining a structured protein product and animal meat (e.g., beef, pork, lamb, mutton, horsemeat, goat meat, poultry) ([0011], [0079]-[0080], [0083]).  Hsieh et al. disclose the concentration of animal meat in a meat analog composition may range from about 0% to about 45% ([0084]).  Hsieh et al. disclose the inclusion of animal meat influences animal flavor.  
Given Hsieh et al. disclose animal meat, intrinsically the animal meat comprises a heme-containing protein.  While Hsieh et al. disclose a heme-containing protein from animal, the terms “bacterial”, “algal”, “fungal” and “protozoan” are considered source indicators and do not necessarily distinguish the heme-containing protein. The disclosure of Hsieh et al. including animal meat meets the claim limitation requiring the meat replica comprises heme-containing protein.
Hsieh et al. is silent with respect to the content of heme-containing protein in the animal and in the resulting meat analog.  
Given Hsieh et al. disclose adding about 0% to about 45% animal meat to a structured protein product to make a meat analogue and that animal meat contributes animal flavor, the person of ordinary skill in the art would have been motivated to adjust, in routine processing, the amount of animal meat, and therefore heme-containing protein, in the meat analog product of Hsieh et al. to obtain a desired animal meat flavor
Moreover, given Hsieh et al. disclose a meat analog comprising heme-containing protein, it follows the product would exhibit a pink or red color in an uncooked state and a substantially brown color during cooking.
Specifically, regarding claim 25, given Hsieh et al. disclose animal meat, e.g., beef, intrinsically the animal meat would comprise ribose (i.e., sugar) and cysteine (i.e., a sulfur compound). 
Regarding claims 3-6, Hsieh et al. disclose all of the claim limitations as set forth above.  Hsieh et al. disclose that the structured plant protein product may comprise starch ([046]-[0047]), fiber ([0048]), emulsifier ([0060] and/or antioxidants ([0062]).  Hsieh et al. disclose wherein the antioxidant may be vitamin A, C or E ([0062])  
Given Hsieh et al. disclose starch, fiber, emulsifier and/or antioxidants, the limitations of claims 4 and 6 are satisfied.
Regarding claims 15, 17 and 18, Hsieh et al. disclose all of the claim limitations as set forth above.  Hsieh et al. disclose that the structured protein product comprise plant proteins [0033], [0041]-[0042], [0044], [0045]).  Hsieh et al. disclose wherein the plant proteins can be isolated from algae, cottonseed, oat, wheat, pea, soybean or combinations thereof ([0045]).
Regarding claim 16, Hsieh et al. disclose all of the claim limitations as set forth above.  Hsieh et al. disclose that the plant proteins are extruded to obtain the structured protein product ([0063]-[0076]).
Regarding claims 19 and 20, Hsieh et al. disclose all of the claim limitations as set forth above.  Given Hsieh et al. disclose protein isolated from pea, it would have been obvious to have used any isolated pea protein including pea albumin proteins or Rubisco.
Regarding claim 21, Hsieh et al. disclose all of the claim limitations as set forth above.  Hsieh et al. disclose wherein the meat analog product comprises about 25% to about 90% by weight of the structured protein product ([0084]).  Hsieh et al. disclose wherein the plant protein comprises about 40% to 90% by weight of the dry ingredients in the structure protein product ([0038]).  Hsieh et al. disclose where in the structured protein product comprises about 50% to about 75% by weight moisture ([0055]).  Therefore, when the meat analog comprises for example 20% by weight animal meat and 80% by weight structure protein product wherein the structured protein product comprises 50% by weight moisture and 70% by dry weight plant protein, the meat analog would comprise about 28% by weight plant protein.
 Regarding claim 23, Hsieh et al. disclose all of the claim limitations as set forth above.   Here, the structured protein product of Hsieh et al. is considered a muscle replica.  Hsieh et al. disclose the structured protein product comprise protein fibers that are substantially aligned and it is the alignment of the protein fibers that is believed to contributed to the structured protein product having a texture similar to that of whole meat muscle ([0035]).  
Hsieh et al. disclose the structured protein product can comprise an edible lipid (i.e., adipose tissue replica).   Hsieh et al. also disclose the animal meat component may comprise connective tissue (i.e., connective tissue replica)([0080]).
In the alternative, given Hsieh et al. disclose a meat analog, it necessarily follows that the analog would intend to mimic or replicate meat wherein meat comprises muscle, connective tissue and adipose tissue.
Response to Arguments
Applicant’s arguments with respect to claim 2-6, 8-21 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759